349 S.W.3d 474 (2011)
William R. CLAY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95850.
Missouri Court of Appeals, Eastern District, Division Five.
September 27, 2011.
Emmett D. Queener, Assistant Public Defender, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., GLENN A. NORTON, J., and BENNETT BURKEMPER, Sp. J.

ORDER
PER CURIAM.
Appellant William Clay (Clay) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without granting Clay an evidentiary hearing. This Court affirmed Clay's conviction on a claim of unrelated error in State v. Clay, 299 S.W.3d 766, 767 (Mo. App. E.D.2009). Clay timely filed a motion for post-conviction relief under Rule 29.15, alleging that his appellate counsel was ineffective for failing to appeal the trial court's denial of his motion for a mistrial and judgment of acquittal due to juror misconduct. Finding no clear error in the motion court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal *475 and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to, this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).